Citation Nr: 1432934	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  08-28 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim of entitlement to service connection for asthma.  

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for peripheral neuropathy of the upper right and lower right extremities.

4.  Entitlement to an initial compensable rating for service-connected allergies.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated September 2007 and August 2012, of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2010, the Veteran appeared at a hearing before the undersigned.  A transcript of the hearing is of record.

The Board remanded these issues to the Agency of Original Jurisdiction (AOJ) in January 2011.  The AOJ has returned the issues for appellate consideration.  

The issues of entitlement to service connection for asthma and entitlement to a compensable rating for allergies, are addressed in the REMAND portion of the decision below and are again REMANDED to the AOJ.



FINDINGS OF FACT

1.  The AOJ denied service connection for asthma in an unappealed June 1968 rating decision.  

2.  Evidence added to the record since the June 1968 rating decision, and not cumulative or redundant of evidence then of record, relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for asthma and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran's peripheral neuropathy of the upper right extremity and right lower extremity did not have onset during the Veteran's active service, manifested many years after separation from active service, and was not caused by the Veteran's active service.  


CONCLUSIONS OF LAW

1.  The June 1968 rating decision, in which the AOJ denied service connection for asthma, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

2.  The criteria for reopening a claim of entitlement to service connection for asthma have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for service connection for peripheral neuropathy of the upper right and lower right extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See eg. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, this notice must address the disability rating and effective date downstream elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

As to the issue of reopening the claim of entitlement to service connection for asthma, in the instant document the Board makes no determination unfavorable to the Veteran.  Therefore, even if there has been a defect in the notice or assistance with regard to reopening the claim, such defect is harmless error and need not be further discussed.  

As to the peripheral neuropathy issue, VA provided adequate notice in letters sent to the Veteran in June 2007 and January 2011.  The Board finds that all necessary development has been accomplished with regard to the peripheral neuropathy issue, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment and personnel records, and VA treatment records, are associated with the claims file.  In May 2012, VA provided a relevant examination and obtained a relevant expert medical opinion regarding the Veteran's claim for entitlement to service connection for peripheral neuropathy.  The examiner considered the Veteran's relevant history as documented in the claims file as well as the Veteran's reports and supported the expert opinion with a sufficient rationale.  The examination is therefore adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007). 

As noted in the Introduction, the Board remanded the issue of entitlement to service connection for peripheral neuropathy in January 2011 to provide a VA examination and obtain an expert opinion.  The examination and opinion of May 2012 were in compliance with the Remand directive.  In that Remand, the Board also directed the RO to make efforts to obtain records from the National Personnel Records Center (NPRC) with regard to the asthma and allergy issue then before the Board and to wait until any such records were obtained prior to providing the examination and obtaining the opinion.  Personnel Information Exchange System (PIES) requests were submitted by the AOJ in January 2011 and all available records were provided by the NPRC in March 2011.  There has been compliance with the January 2011 Remand as to the peripheral neuropathy issue.  See Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim of entitlement to service connection for peripheral neuropathy.  Hence, no further notice or assistance to the Veteran is required. 


II.  Service Connection - Peripheral Neuropathy

The Veteran contends that his peripheral neuropathy of the upper right and lower right extremities (peripheral neuropathy) was incurred during his active service.  Specifically, the Veteran asserts that exposure to toxic fumes, an herbicide agent, and/or an electrical shock while working on generators caused his current peripheral neuropathy.  The Board finds that the preponderance of the evidence is against the Veteran's claim. The Board first lists the criteria that must be met to establish service connection, then lists the relevant facts of the case, and finally explains why it denies his appeal. 
`
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain chronic diseases, including organic diseases of the nervous system can be presumptively service connected if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. § 3.307, 3.309(a) (2013).  

A presumption exists for certain diseases associated with exposure to herbicide agents, which may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) ( 2013) are met. 38 C.F.R. § 3.309(e) (2013).  The term "herbicide agent" means a chemical, such a dioxin, in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents include AL amyloidosis, chloracne or other acne form disease consistent with chloracne, Type 2 diabetes, Hodgkin's disease, ischemic heart disease, all chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma.

Service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, it must be shown that the Veteran served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6) (2013).  Second, the Veteran must have been diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e) (2013).

The Veteran's service treatment records are absent of any complaints or treatments for peripheral neuropathy.  The service medical records also show that no treatment or symptoms of an electrical shock from a generator were reported.  

The Veteran's December 1965 pre-induction examination showed normal clinically evaluated upper and lower extremities with the physician noting that the Veteran had burn scars covering his left knee cap.  On the Veteran's report of medical history he indicated that he did not have any neuritis or paralysis.  

Service treatment records show that in September 1966 the Veteran was treated for headaches and ocular problems.  In October 1966, the Veteran was treated for a right thumb injury caused by dropping a generator.  Also noted in October 1966, the Veteran was treated for a knee injury incurred while playing ping pong.  A December 1966 service medical record shows that the Veteran was treated for urethritis due to gonococcus.  

The Veteran's January 1968 separation examination showed that he reported no neuritis or paralysis.  He reported that his present health was good and only reported treatments for asthma, allergies, hay fever, and chest oppression.  The physician reported that the Veteran had burn scars on both of his knee bilaterally and on his right wrist.  

After separation from service, an August 1973 private treatment note from Dr. J. B. shows that the Veteran reported right big toe numbness occurring for the 3 days.

A December 2004 letter from Dr. P.M., reported that the Veteran seemed to have developed paresthesia in the right leg of an uncertain cause that may have represented some type of peripheral nerve disease.  

A March 2007 letter from Dr. J. H., reported that the Veteran had occasional tingling his is right leg and was diagnosed with neuropathy.

A July 2007 letter from a certified registered nurse practitioner, C.K., reported that the Veteran was being treated for neuropathy of the lower extremities that was not painful.  C.K. also provided an opinion that a review of the Veteran's history and his experience in the military of working with electrical units that it was felt that this may have contributed to his diagnosis on neuropathy.  

An August 2007 letter from Dr. J.B., reported that the Veteran had been under the physician's care from August 1973.  Dr. J.B. also reported that the Veteran had been treated for and referred to specialist for tinnitus, stroke, respiratory allergies, and testicular hydroceles.  

A September 2010 letter from Dr. A.A, reported that the Veteran was diagnosed with peripheral neuropathy.  Dr. A.A. opined that since the Veteran is neither diabetic nor had circulatory problems, his neuropathy more than likely resulted from military service when the Veteran served in Okinawa, Japan as a generator mechanic.  Dr. A.A. also reported that based upon the Veteran's statements that he was exposed to heavy metals, especially from fuels, gasoline, and diesel, in addition to probable exposure to dioxins while on field exercises.

A May 2012 VA examination report shows that the Veteran was diagnosed with peripheral neuropathy of the upper right and lower right extremity.  The VA examiner opined that the Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by active service.  The VA examiner rationale was that there was no documentation of neuropathy or neuropathic symptoms within a reasonable amount of time directly after exposure to diesel fuel, gasoline, etc.  The VA examiner also reported that the Veteran's physical examination was essentially normal and that there was no documentation of injury by shock with no residuals if the injury did occur shown by physical examination.

Peripheral Neuropathy - Analysis

The Board notes that the Veteran has submitted statements that he was exposed to herbicides during active military service.  

The Veteran does not allege that he set foot in Vietnam while in-service.  Rather the Veteran contends that he was exposed to Agent Orange while stationed in Okinawa, Japan.  Private treatment records indicate that the Veteran has been diagnosed with peripheral neuropathy.  Although peripheral neuropathy is on the list of presumptive disease associated with herbicide exposure, the current evidence of record does not indicate that the Veteran served in a location where he was exposed to Agent Orange during the Vietnam War era. 

The Board has reviewed the articles submitted by the Veteran that those stationed in Okinawa, Japan may have been exposed to Agent Orange.  Unfortunately, in reviewing the Department of Defense current list of locations for herbicide spray areas and test sites outside of Vietnam, there is no evidence of use of herbicides in Japan.  www.publichealth.va.gov/exposures/agentorange/outside_vietnam.asp. 

While service connection may not be granted on a presumptive basis for peripheral neuropathy, the Veteran is not precluded from establishing service connection on a direct basis. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The evidence is against a finding that the Veteran's peripheral neuropathy manifested within one year of separation from active service, so the presumptive provisions for chronic diseases are not for application.  

The Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for peripheral neuropathy.  The Veteran asserts two theories of service connection for peripheral neuropathy, exposure to heavy metals and dioxins, and also an electric shock.  

An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to opinions are within the province of the Board as adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Most of the probative value of an expert opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Taking into consideration the claim that the Veteran's exposure to heavy metals, fuel, and dioxin.  The Board finds that the May 2012 VA examination report is more probative that the exposure to heavy metals and fuel during service was not the cause of the Veteran's peripheral neuropathy.  The VA examiner reported that the Veteran did not report or show treatments for neuropathy or neuropathic symptoms within a reasonable time after exposure to diesel fuels and gasoline.  The Board notes that the first post service treatment for numbness occurring in August 1973, five years after the claimed exposure to fuels and heavy metal and where the Veteran reported that the numbness had been occurring for 3 days.  There was not another reported indication of symptoms of peripheral neuropathy in the Veteran's private treatments records until December 2004.  

The May 2012 VA examiner's opinion was based on a thorough and detailed examination of the Veteran and claims folder, and supported by a rationale.  Additionally, the VA examiner's findings are consistent with other evidence of record showing no complaints of peripheral neuropathy or treatments for an electrical shock during service, and a diagnosis of peripheral neuropathy many years after separation from service.  Most importantly, the examiner supported the opinion with an adequate rationale.  

The Board has accorded the July 2007 and September 2010 private medical opinions less probative value than the May 2012 opinion.  The July 2007 opinion is speculative and contains no rationale.  The September 2010 opinion has a rationale limited solely to the fact that the Veteran does not have diabetes or circulatory problems but that rationale is not as compelling as the one provided by the May 2012 examiner.  This is because it appears to limit neuropathy to only three causes - circulatory problems, diabetes, and exposure to fuels or dioxin but without any explanation as to why the causes are so limited.  Moreover, the rationale includes probable exposure to dioxin and does not distinguish between exposure to various kinds of fuels and dioxin.  Furthermore, both opinions did not provide rationale for the lack of symptoms shown in service or many years after service.  Accordingly, the Board finds that these opinions are outweighed by the opinion contained in the May 2012 VA examination report.  

The Board notes that the Veteran has claimed that in November 1966 while working on a generator he experienced an electrical shock that contributed to causing his peripheral neuropathy.  The Veteran's service medical records are absent of any difficulties or treatments concerning electrical shocks.  The Board finds that had the Veteran been electrocuted, he would have reported the incident to medical personal.  His service treatment records document that he sought treatment for other ailments such has headaches caused by reading, a thumb injury caused by dropping a generator, and a knee injury incurred while playing ping pong. 

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Veterans Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan v. Nicholson, 451 F3.d 1331, 1336-37 (Fed. Cir. 2006) (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc."); see also Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements . . ."). 

The Veteran's assertion that he had symptoms of peripheral neuropathy and a shock during service are not credible.  Given the extent of his reports found in the service treatment records, which appear complete and are detailed, if he had injury from a shock or symptoms of peripheral neuropathy, such as numbness in his extremities, during service, he would have reported them and there would be documentation of the symptoms in his service treatment records.  Given the extent of his reports found in post-service treatment records between 1973 and 2007, his private general physician did not list peripheral neuropathy as one of the conditions he had treated the Veteran for such as tinnitus, stroke, respiratory allergies, and testicular hydroceles.  Moreover, the earliest treatment for numbness was in 1973 and the Veteran reported that toe numbness had been ongoing for 3 days, had the symptoms been present during service, the Board finds that he would have reported that history to his general physician at that time.

The Board notes that the Veteran has submitted articles that allude to heavy metals causing peripheral neuropathy and the possible use of Agent Orange on Okinawa.  Medical treatise evidence can, in some circumstances, constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 Vet. App. 459 (1996); Libertine v. Brown, 9 Vet. App. 521 (1996).  Because the information provided in the article is general and does not specifically relate to the facts and circumstances surrounding this particular case, it holds less probative weight than the determinations of the May 2012 VA examiner, who considered the Veteran contention and provided an opinion to the specific circumstances of the Veteran.  

The Board notes that the article describes generally how exposure to heavy metals could cause peripheral neuropathy.  The article does not specify what level of dosage will generally cause peripheral neuropathy or when onset of peripheral neuropathy begins after exposure.  The Board finds that the article is of minimal probative value as it is general in nature and lacks analysis regarding exposure levels and peripheral neuropathy.  The Board finds that the article is outweighed by the expert May 2012 VA examiner's opinion regarding the Veteran's specific facts that the Veteran showed no signs of peripheral neuropathy within a reasonable time after exposure.

Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for peripheral neuropathy.

The Board has not ignored the Veteran's statements made in support of his claims.  The Veteran has provided statements that his peripheral neuropathy is due to exposure to heavy metals, dioxins, and an electric shock incurred during his service.  The Board finds that the Veteran is a layperson, and for the purpose of providing an etiological opinion, he is competent to report observable symptoms he experiences through his senses, such as pain or the loss of feeling in his extremities.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay nexus opinion is competent evidence depends on the facts of the case and the complexity of the question at issue.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); 

Here, an opinion concerning the relationship between exposure to heavy metals, dioxins, or an electric shock and the Veteran's peripheral neuropathy of the upper right and lower right extremities is of a medically complex nature.  Moreover, the Board also finds that the Veteran is not competent to identify that he was exposed to herbicides.  The Veteran's statements concerning his exposure to herbicides are speculative in nature as he does not provide specific instances of exposure.  Specifically, the Veteran reported that he may have been exposed to dioxin while working on generators that may have been in the Republic of Vietnam.  He further reported that he may have been exposed to dioxins while stationed in Okinawa, Japan.  The identification of exposure to dioxins, the diagnosis or peripheral neuropathy, and analysis requires expert medical training, which the Veteran has not demonstrated he possesses.  Therefore, the Board finds that the Veteran is not competent to render an opinion as to the etiology of his peripheral neuropathy or as to his alleged exposure to dioxins.

For the reasons discussed above, the Board concludes that the preponderance of evidence is against a finding that the Veteran's peripheral neuropathy had onset during or was caused by his active service.  Hence, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Asthma Claim - Reopening

The Veteran contends that VA disability benefits are warranted for asthma.  Prior to receipt of his claim May 2007, that led to the September 2007 decision on appeal, the AOJ had previously denied service connection for asthma in a June 1968 rating decision.  The AOJ sent notice of that decision and of the Veteran's appellate right to the Veteran that same month.  He was unrepresented at that time.  

Following notification of a decision by the RO, the claimant can initiate an appeal to the Board by filing a notice of disagreement with the RO. 38 U.S.C.A. § 7105(a) (West 2002). Except in the case of simultaneously contested claims, which this is not, the notice of disagreement shall be filed within one year of the mailing of notice of the initial review or determination. 38 U.S.C.A. § 7105(b)(1) (West 2002). If a timely notice of disagreement is not filed, the RO's decision becomes final and the claim will not thereafter be reopened or allowed, except as otherwise may be provided by regulations not inconsistent with Title 38 of the United States Code. 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  

An exception to the rule that VA may not reopen a claim that has been the subject of a final disallowance is that if new and material evidence is presented or secured with respect to such claim VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to agency decisionmakers. 38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id. 

Under 38 C.F.R. § 3.156(b) , new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. 
The U.S. Court of Appeals for Veterans Claims (Veterans Court) has interpreted 38 C.F.R. § 3.156(b), as preventing an unappealed RO decision from becoming final if new and material evidence is received within one year of notice of the decision and the evidence is not addressed.  Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

Neither a notice of disagreement nor any new evidence was received by VA within one year of the mailing of notice of the June 1968 decision.  The decision therefore became final.  

One of the unestablished facts at the time of the June 1968 decision, was that the Veteran had the claimed disability.  Records of January 2011 treatment by Dr. "S.K." document an assessment of mild intermittent asthma.  This is sufficient evidence to reopen the claim of entitlement to service connection for asthma.  To that extent only the claim must be granted.  As explained in the Remand section below, additional development is necessary before the issue of entitlement to service connection for asthma can be adjudicated.  


ORDER

Entitlement to service connection for peripheral neuropathy of the upper and lower extremities is denied.

The claim of entitlement to service connection for asthma is reopened, and to that extent, only the appeal is granted.  


REMAND

Regrettably, another remand is needed so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim of entitlement to service connection for asthma and to provide the Veteran with a statement of the case with regard to his disagreement with the noncompensable disability rating assigned by the AOJ for his service connected allergies.  

In January 2011, the Board remanded this issue so that VA could provide an appropriate examination to determine if the Veteran's asthma was incurred in or due to his active service.  A VA examination was conducted in February 2011.  Another remand is necessary because the VA examination is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA provides an examination, it must ensure that it is an adequate one or, at minimum, notify the claimant why one will not or cannot be provided); see also, Stegall v. West, 11 Vet. App. 268 (1998) (a claimant has a right to compliance with remand directives).  The examiner provided an opinion that the Veteran's asthma preexisted service but did not provide an opinion whether the Veteran's asthma was aggravated by active military service.  On remand, a VA medical opinion on whether the Veteran's currently diagnosed asthma was aggravated by active military service or his service connected allergies.  

Additionally, as service connection has been established for the Veteran's allergies, an opinion is required as to whether his service-connected allergies have caused his asthma to worsen beyond its natural progression.  

In an August 2012 rating decision, the AOJ granted service connection for allergies and assigned a noncompensable (zero percent disability rating).  The AOJ mailed notice of that decision and of the Veteran's procedural and appellate rights to the Veteran on September 10, 2012.  Date stamped on September 11, 2013 is a notice of disagreement with the disability rating assigned.  The notice of disagreement bears a date of September 5, 2013.  Associated with the claims file is a priority mail express envelope dated as mailed September 5, 2013.  The notice of disagreement is therefore timely.  See 38 U.S.C.A. § 7105(b) (West 2002).  
Where the claimant files a timely notice of disagreement with a decision of the AOJ, and such agency does not resolve the disagreement, it shall furnish the claimant with a statement of the case (SOC).  38 U.S.C.A. § 7105(d)(1) (West 2002); 38 C.F.R. §§ 19.29, 19.30 (2013).  There is no indication that VA has provided the Veteran and his representative with a statement of the case in response to the notice of disagreement and there is no indication that the appeal has been resolved.  Therefore, a remand is necessary for the AOJ to provide a statement of the case with regard to his appeal of the initial disability rating assigned for allergies.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA respiratory examination.  The claims file must be reviewed by the examiner and the examiner must note whether the claims file was reviewed.  All indicated studies should be conducted, and all findings reported in detail.  A rationale must be provided for each opinion provided.

(a)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma worsened beyond its natural progression during his active service.   

(b)  Provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma has been worsened beyond its natural progression by his service-connected allergies.

2.  Provide a statement of the case to the Veteran and his representative with regard to his notice of disagreement with the initial disability rating assigned for his allergies.  Return the issue to the Board only if the Veteran perfects his appeal as to that issue.  

3.  Then, readjudicate the claim of entitlement to service connection for asthma.  If the benefit sought is not granted in full, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return that issue to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
James G. Reinhart
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


